DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20140321555 A1(Rossato)
US 20190116386 A1 (Tsukagoshi)
US 20020005862 A1 (Deering)
US 20130301946 A1 (Rossato946)
US 20100008416 A1 (Configuration file with framerate/temporal processing parameter for scalable video coding; para 32)
US 20130314496 A1 (scalable video coding {Fig.2} and details of residual processing {Fig. 3})
US-20180115778-A1 (later version of Rossato)











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-33, 38-42, 44-47, 49 and 51rejected under 35 U.S.C. 103 as being unpatentable over Rossato in view of Tsukagoshi.
	
	
	
Regarding Claim 32. Rossato teaches a method comprising:	 receiving configuration data [(“ received parameters” para 41)]  relating to processing of residual data, the residual data having been obtained [(para 40)] , for a [(“residuals for subsequent images of a same sequence” para 49)] , based on a first representation of the image at a first level of quality in a tiered hierarchy having multiple levels of quality and a second representation of the image at the first level of quality, the second representation being based on a representation of the given image at a second, lower level of quality in the tiered hierarchy[(para 36-37, 51;  predicted rendition of the signal at a second/higher level of quality based on the first/lower level of quality. Producing a rendition of the signal at the second level of quality from the residuals; “DECODING IN A TIERED HIERARCHY WITH USE OF DIFFERENT TECHNIQUES FOR DIFFERENT LEVELS OF QUALITY” para 1; different level of quality is taught in para 40; “encoded in accordance with different resolutions in a respective compression hierarchy” para 99 and note “resolution and/or frame rate (first level of quality),” in para 32; also see para 71;  )] , the residual data being useable to reconstruct the first representation using the second representation[(para 41 the lower quality residual is upsampled and combined to produce/reconstruct in the higher quality representation; please map the level of quality instead of numbering such as “first” “second”; see Fig.1 numerals 150 )] :	 and processing the configuration data to reconstruct, for the given image, the first representation using the second representation and the residual data[(para 41)] , [(para 183, 32 )] .


Rossato does not explicitly shows that temporal processing parameter is part of configuration data  

However, in the same/related field of endeavor, Tsukagoshi teaches temporal processing parameter is part of configuration data  [(Tsukagoshi; tlConstantFrameRate in “moof” box is a parameter part of MP4 stream file Fig.8 and para 123; it is a configuration data, because it is a control information {para 123}, that configures the operation {para 123-125}; also see para 160-161 for framerate in MPD file )] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it enhance the efficiency by readily recognizing scalability [(Tsukagoshi para 101-102)] 

 
Tsukagoshi additionally teaches with respect to claim 33. A method according to claim 32, wherein the temporal processing parameter is received for each image in the set of images [(Tsukagoshi para moof box represent a movie fragments, i.e. it is applicable for each images of the movie fragment/sequence of images; Also see temporal_scalable_flag in para 148)] .

Tsukagoshi additionally teaches with respect to claim 38. A method according to claim 32, wherein the number of times the temporal processing parameter is received for the set of images is less than the number of images in the set of images [(Tsukagoshi para moof box serve a movie fragments, i.e tlConstantFrameRate is received once for a movie fragment/sequence of images)]
Tsukagoshi additionally teaches with respect to claim 39. A method according to claim 38, wherein the number of times the temporal processing parameter is received for the set of images is one. [(Tsukagoshi para moof box serve a movie fragments, i.e tlConstantFrameRate is received once for a movie fragment/sequence of images)]

Tsukagoshi additionally teaches with respect to claim 40. A method according to claim 38, wherein the temporal processing parameter indicates whether or not temporal [(Tsukagoshi temporal_scalable_flag in para 148; and “tlConstantFrameRate” is set to 1 in para 138)] . 

Tsukagoshi additionally teaches with respect to claim 41. A method according to claim 38, wherein a value of the temporal processing parameter has a bit-length of one bit [(Tsukagoshi; para 146-147; 1 bit field of “temporal scalable flag” exhibits whether or not the stream is the temporal scalable stream; also see “tlConstantFrameRate” is set to 1 in para 138; which need only 1 bit)] .

Rossato additionally teaches with respect to claim 42. A method according to claim 38, wherein the data based on multiple images is indicative of an extent of temporal correlation between the residual data for the given image and residual data for one or more further images in the set of images [(Rossato para 50, 251)] .
Rossato additionally teaches with respect to claim 44. A method according to claim 42, wherein each of the images in the set of images corresponds to a different time sample of a video, and wherein the one or more further images corresponds to one or more earlier time samples in the video relative to a time sample corresponding to the given image [(Rossato Fig.1 numerals 100 and 150; the images are images at different time sequence; para 21, 2, 135)] .

Tsukagoshi additionally teaches with respect to claim 45. A method according to claim 32, wherein the temporal processing parameter is stored in a predetermined bit in a given byte of the configuration data [(Tsukagoshi “tlConstantFrameRate” 1 bit in moof whose bit location is defined {i.e. before all other}; temporal_scalable_flag is part of syntax table {see Fig.13} therefore the bit is at predefined location)] . 

Regarding Claims 46 and 47: Please see the analysis of claim 32 and note that Rossato additionally teaches corresponding apparatus and a non-transitory computer-readable medium comprising instructions which when executed by a processor cause the processor perform the process

Tsukagoshi additionally teaches with respect to claim 49. A method according to claim 39, wherein the temporal processing parameter indicates whether or not temporal processing has been performed. [(Tsukagoshi temporal_scalable_flag in para 148; and “tlConstantFrameRate” is set to 1 in para 138)] . 

Rossato additionally teaches with respect to claim 51. A method according to claim 41, wherein the data based on multiple images is indicative of an extent of temporal correlation between the residual data for the given image and residual data for one or more further images in the set of images. [(Rossato para 50, 251)] .

Claims 34-37 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato in view of Tsukagoshi in view of Deering.

Regarding Claim 34. Rossato in view of Tsukagoshi does not explicitly show the temporal processing parameter is a temporal refresh parameter. 

However, in the same/related field of endeavor, Deering teaches wherein the temporal processing parameter is a temporal refresh parameter [(Deering; frame rate corresponds to refresh rate {para 276}; Rossato in view of Tsukagoshi already shows that the temporal refresh parameter is frame rate)] .
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Rossato in view of Tsukagoshi teaches that the temporal refresh parameter is frame rate, while from that teaching one of the ordinary skill in the art would predicted that this could be related to refreshing, as with the change of frame, display is refreshed, Deering confirmed that such is the case, therefore combining these teaching would be simply predicatable.


Deering additionally teaches with respect to claim 35. A method according to claim 34, wherein the temporal refresh parameter indicates when temporal data is to be [(Deering para 276, 14)] .

Deering additionally teaches with respect to claim 36. a method according to claim 35, wherein the temporal refresh parameter specifies whether or not a buffer storing the temporal data is to be cleared. [(Deering para 14; refreshing also means updating buffer; updating means clearing and rewriting)]

Tsukagoshi additionally teaches with respect to claim 37. a method according to claim 34, wherein a bit-length of a value of the temporal refresh parameter is one bit[(Tsukagoshi; para 146-147; 1 bit field of “temporal scalable flag” exhibits whether or not the stream is the temporal scalable stream; also see “tlConstantFrameRate” is set to 1 in para 138; which need only 1 bit)] .


Tsukagoshi additionally teaches with respect to claim 48. A method according to claim 36, wherein a bit-length of a value of the temporal refresh parameter is one bit. [(Tsukagoshi; para 146-147; 1 bit field of “temporal scalable flag” exhibits whether or not the stream is the temporal scalable stream; also see “tlConstantFrameRate” is set to 1 in para 138; which need only 1 bit; please note Deering teaches that frame rate corresponds to refresh rate {para 276} )]

Claims 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato in view of Tsukagoshi in view of Rossato946.

Regarding Claim 43. Rossato in view of Tsukagoshi does not explicitly show the data comprises temporal correlation data based on a difference between the residual data for the given image and the residual data for the one or more further images in the set of images.

However, in the same/related field of endeavor, Rossato946 teaches wherein the data comprises temporal correlation data based on a difference between the residual data for the given image and the residual data for the one or more further images in the set of images.[(Rossato946 para 164 and Fig.4B)] 
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts to reduce the image data [(Rossato946 Fig.4B)] 




Rossato additionally teaches with respect to claim 50. A method according to claim 43, wherein each of the images in the set of images corresponds to a different time sample of a video, and wherein the one or more further images corresponds to one or more earlier time samples in the video relative to a time sample corresponding to the given image. [(Fig.1 numerals 100 and 150; the images are images at different time sequence; para 21, 2, 135)] .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426